Ethridge, J.,
delivered the opinion of the court.
The appellee Gaddis sued the appellant on a draft iu the following words:
“ $600.00 • 8/12/1922.
“Thirty days after date pay to the. order of W. H. Miles six hundred and no/100 dollars, value received,' and charge the same to account of-
J. D. Williams.
*298“To Mercantile Lumber Co., Jackson, Miss.”
Indorsed on back: “W. H. Miles.”
The declaration alleges that before tbe expiration of tbe thirty days named, the same was indorsed by W. H. Miles and delivered to the plaintiff for valuable consideration, and it thereupon became the property of the plaintiff and has continued to be since that time and still is the property of the plaintiff. It further alleges that the draft was signed by J. D. Williams, and the plaintiff was informed by the defendant that it would be paid, and acting upon such authority bought and paid for the draft the full face value thereof. When the draft was presented for payment, payment was refused, and afterwards suit was brought thereon.
The plaintiff’s testimony is: That about the time the draft is dated, and before the maturity thereof,. Miles presented the draft to him, requesting that it be caslied. That the plaintiff thereupon called up the office of appellant in Jackson, Miss., and asked for Mr. Allen and asked him if the draft was all right and if Williams had authority to draw the draft, and was informed by the person talking that it was all right. That thereupon he cashed the draft, and before its maturity placed it in the bank for collection, and it was returned unpaid. That waiting some time afterwards expecting the draft to be paid, he wrote a letter to the appellant requesting him to pay the said draft. That in response to the said letter the appellant replied as follows:
“We have yours of the 23d desiring to know if we could mail you our check now for six hundred dollars, to cover draft given by Mr. J. D. Williams to Mr. W. H. Miles. I am sorry to advise you that we will not take care of this draft. As a matter of fact, this draft was given to Mr. Miles simply through accommodation to him for a few days in order that he might ship us enough lumber to take up the draft when it was due, so in view of the fact as soon as Mr. Miles got this draft he simply *299refused to ship us any more lumber, and the draft was given him with the understanding’ that he was to ship enough lumber to take up the draft when it was due.
“As to the writer giving out any information from our office that we would take care of any draft given by Mr. Williams, this was an error. We, of course, cash Mr. Williams ’ drafts when they are given to parties to whom we are due, and Mr. Williams immediately notifies this office to this effect sending in credit memorandum. In this instance the writer knew nothing of this draft being-given, as it was a little personal arrangement between Mr. Miles and Mr. Williams, so we are under no obligations whatsoever to cash this draft and you will have to look to Mr. Miles for the money.”
Plaintiff proved by Miles,' the payee in this draft, that the draft was given him in payment of lumber delivered to the Mercantile Lumber Company and that he had never been paid otherwise for the lumber and that he did not owe the Mercantile Lumber Company, under which name Allen the appellant was doing business, anything. Miles also testified to.the conversation over the phone in support of Gaddis’ testimony.
Williams, the drawer of the draft, testified that he was employed by the Mercantile Lumber Company or J. T. Allen, as manager of the operating- part of the business of the appellant at Pelahatchie, Miss., and that he also bought lumber on behalf of the appellant He testified that he had no authority to draw a draft except with the consent of the appellant, hut that when he bought lumber he usually gave a sight draft on Allen for the payment thereof, and in such cases that Allen accepted such drafts. He testified, however, that Allen did not accept all drafts drawn on him by said Williams. Williams’ testimony with reference to the giving of the draft in the present case is that he gave the draft to enable Miles to load and deliver lumber to the appellant so that he could pay his labor for the loading and hauling and manufacture of the lumber.
*300The appellant testified for the defense and denied having the conversation over the telephone with Gaddis, and also testified that "Williams did not have general authority to draw drafts on him in the business and that he could only draw drafts when authorized. He testified that Williams was managing the operating department of the business at Pelahatchie and that he, the appellant, operated the paying department from the Jackson office, and that when Williams bought lumber he generally gave a sight draft and furnished the appellant at the Jackson office a memorandum of the transaction, and in such cases he paid such drafts. He testified that Miles was in debt to him at the time of the transaction and owed him money on a contract which they had before arranged by which the appellant advanced Miles by way of accommodation large sums of money to enable Miles to conduct his business and furnish the appellant lumber.
It was shown by Williams’ testimony on cross-examination that he purchased lumber from some ten or twelve small mills around Pelahatchie, Miss., and that he usually paid for this lumber by a draft drawn as in the present case.
The plaintiff’s testimony was that he had only bought two drafts, the present one and one prior draft drawn by Williams, and it is also shown that he did not know Allen personally and could not swear to his voice so as to identify it in the phone conversation, and also testified that he relied upon the phone conversation in the transaction.
There was a verdict for the plaintiff, and the defendant appeals and assigns several of the rulings and instructions for error.
The court instructed for the plaintiff that if the jury believe from a preponderance of the evidence that the defendant got the lumber for which this draft was given and has not returned the same, they shall find for the plaintiff. The jury was also instructed for the plaintiff that it is not material what secret agreement or instructions the defendant gave Williams, if this was not known *301to the public with whom he was dealing, and if the jury believe from a preponderance of the evidence that the defendant and Williams conducted the business in such way as to lead the public and the plaintiff to reasonably believe that Williams did have authority to issue drafts like this to find for the plaintiff, and that one dealing with an agent of another where the agent is acting about the business of his principal that he had the right to act upon the customary way of the principal’s method of allowing his agent to conduct his business, and if the jury believe from a preponderance of the evidence that the defendant held out Williams as his agent and authorized him to draw drafts like this one in payment for lumber, to find for the plaintiff regardless of secret understandings between the defendant and his agent. The court further gave the following instruction:
“The court instructs the jury for the plaintiff if you believe from the preponderance of the evidence that Mr. Gaddis purchased the draft in question without any knowledge of any claim of defense to the payment of same by Mr. Allen and that Mr. Allen customarily paid drafts of similar kind issued by Mr. J. D. Williams in the regular course of his business, then you should find for Mr. Gaddis, the plaintiff, regardless of whether the lumber was or was not delivered by Miles or whether Williams reported the issuance of the draft or not.”
Also: “The court instructs the jury for the plaintiff that, if they believe by'the preponderance of the evidence that the defendant ratified the act of Williams over the telephone, they shall find for the plaintiff.”
The court instructed for the defendant that in order to establish a business custom of dealing so as to bind the defendant, it is not sufficient to show by the evidence the occurrence of a few isolated instances in reference to the matter and custom sought to be shown to have been established, but the manner and method of dealing must have been sufficient to have created in the minds of those dealt with the fact of such custom. And further that in *302the case before you it was necessary for the plaintiff, T. B. Gaddis, to have known of said custom, and in addition relied upon said custom, in order to hold the defendant liable for the draft drawn, and that the burden of proving this was upon the plaintiff.
In view of G-addis’ testimony that he did not have knowledge of the dealings with other parties and that he relied upon the telephone conversation with the Jackson office in purchasing said draft, we think the instruction given the plaintiff to the effect that the custom of Allen in dealings in which Williams was permitted to draw'drafts, and that they would find for the plaintiff regardless of whether lumber was delivered by Miles or was not, or whether Williams reported the issuance of the draft or not, was error. The evidence with reference to the issuance of these other drafts was admissible for the purpose of showing that Williams in fact had authority to issue such drafts in payment of lumber purchased and for the purpose of showing the probability of the plaintiff’s theory that the defendant admitted this authority over the telephone. And the question should have been submitted to the jury on the other features of the case developed by the plaintiff.
It is insisted by the defendant that regardless of whether this is error or not, the judgment should be affirmed because Miles testified that the draft was given for the purchase of lumber and that that is not specifically denied and that the plaintiff was entitled to recover at all events if that be true.
We are not prepared to say on the whole record that Miles’ testimony is not disputed, but if the record does show that there is not really a dispute about the matter, the plaintiff should have rested his case upon that ground. Allen testified that Miles owed him money already advanced to him, and that Miles had delivered a load of lumber in payment of the former advance, and that all of it had not been paid. Williams’ testimony, if believed, shows that the draft was given to enable Miles *303to bring in other lumber. We think the case must be reversed for the error above indicated and the cause remanded for a new trial.
In view of the fact that there must be a new trial, we think it competent to introduce evidence in reference to the conversation over the telephone, and that taking all of the facts in evidence, it is for the jury to say whether or not that was an admission of the authority of Williams to draw.the draft here involved. It is not competent for ttíe purpose of establishing a verbal acceptance because an acceptance must be in writing, but it is competent to establish Williams’ authority to draw drafts which the appellant would be bound to accept. As the authority of his agent may be established by admissions, and if the agent had authority is issue the draft here involved, then it would be a binding obligation, because it would be equivalent to the appellant drawing upon himself.

Reversed and remanded.